OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated July 23, 1998, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (ii) and (iii), pending further order of the Court, upon a finding that he was guilty of professional *37misconduct immediately threatening the public interest based on his substantial admissions under oath that he committed acts of professional misconduct and other uncontroverted acts of professional misconduct. That order also authorized the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent, and referred the issues raised in the petition to the Honorable John A. Monteleone, as Special Referee, to hear and report.
The Grievance Committee now moves to impose discipline upon the respondent on the ground that he has failed to answer the petition.
This Court’s decision and order dated July 23, 1998 directed the respondent to serve and file an answer to the petition, which charged him, inter alia, with conversion, within 10 days. The respondent was personally served with a copy of that order on August 3, 1998. He has failed to submit an answer. Although served with the instant motion on August 31, 1998, he has failed to reply. Accordingly, the respondent is in default and the charges against him are deemed established. The petitioner’s motion to impose discipline upon the respondent on his default is, therefore, granted. The respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Inasmuch as the respondent appears to have abandoned his practice to the detriment of his clients, a conservator is appointed to inventory his files, pursuant to 22 NYCRR 691.10 (k) .
Mangano, P. J., Bracken, Rosenblatt, Miller and Krausman, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Ira Kerzner, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Ira Kerzner is to continue to desist and refrain from (l) practicing law in any form, either as principal or as agent, *38clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that on the Court’s own motion, pursuant to 22 NYCRR 691.10 (k), Sharon Hatton, Esq., 158 Grand Street, White Plains, NY 10601, is appointed to inventory the respondent’s files and to take such action as she deems proper and advisable to protect the interests of the respondent and his former clients.